DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered.

Response to Arguments
4.	Applicant's arguments filed 11 April 2022 have been fully considered but they are not persuasive.  Applicant’s arguments, filed 11 April 2022, are fully addressed in the Advisory Action mailed 20 April 2022.  Applicant’s amendments are entered, and are fully addressed in the rejections set forth below.

Claim Rejections - 35 USC § 102
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claims 1, 2, 5, 11, 12, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Varshney (US-2020/0118342).
	Regarding claim 1:  Varshney discloses a method for capturing and visualizing video (figs 1-3 and [0049] of Varshney), comprising: capturing video data using a plurality of 2-D cameras, wherein the video data includes a plurality of 2-D images (fig 1 and [0049]-[0051] of Varshney – each 360 video recording device includes multiple 2D video recording devices); sending the captured video data to a first shader (figs 12-14 and [0100]-[0104] of Varshney); calculating depth information at the first shader using the plurality of 2-D images (fig 15(315-335), [0048], [0089]-[0090], and [0099]-[0100] of Varshney); generating a three-dimensional (3-D) point cloud using the depth information (fig 18, [0089], [0091], and [0115]-[0117] of Varshney) and applying color to the 3-D point cloud (fig 15(335), [0108], and [0115]-[0116] of Varshney); and rendering a visualization image using the 3-D point cloud (fig 15(340-350) and [0108] of Varshney).
	Regarding claim 2:  Varshney discloses the method of claim 1 (as rejected above), wherein rendering the visualization image includes presenting the visualization image in a 3-D environment (fig 15(350), fig 19(C), [0108], and [0117] of Varshney).
	Regarding claim 5:  Varshney discloses the method of claim 1 (as rejected above), wherein the first shader is a compute shader ([0100]-[0102] of Varshney).
	Regarding claim 11:  Varshney discloses a system to capture and visualize video (figs 1-3 and [0049] of Varshney), the system comprising: a plurality of 2-D cameras to capture video data including a plurality of 2-D images (fig 1 and [0049]-[0051] of Varshney – each 360 video recording device includes multiple 2D video recording devices); a first compute shader to receive the video data (figs 12-14 and [0100]-[0104] of Varshney) and calculate depth information using the plurality of 2-D images (fig 15(315-335), [0048], [0089]-[0090], and [0099]-[0100] of Varshney), the first compute shader to generate a 2-D depth buffer using the depth information (fig 18, [0089], [0091], and [0115]-[0117] of Varshney); and a renderer to render a visualization image of a 3-D point cloud using the 2-D depth buffer (fig 15(340-350) and [0108] of Varshney) and applying color to the 3-D point cloud (fig 15(335), [0108], and [0115]-[0116] of Varshney).
	Regarding claim 12:  Varshney discloses the system of claim 11 (as rejected above), further comprising a display to present the visualization image in a 3-D environment (fig 15 (350), fig 19(C), [0108], and [0117] of Varshney).
	Regarding claim 17:  Varshney discloses a non-transitory computer-readable storage medium storing a computer program ([0041] of Varshney) to capture and visualize video (figs 1-3 and [0049] of Varshney), the computer program comprising executable instructions that cause a computer to: capture video data using a plurality of 2-D cameras, wherein the video data includes a plurality of 2-D images (fig 1 and [0049]-[0051] of Varshney – each 360 video recording device includes multiple 2D video recording devices); send the captured video data to a first shader (figs 12-14 and [0100]-[0104] of Varshney); calculate depth information at the first shader using the plurality of 2-D images (fig 15(315-335), [0048], [0089]-[0090], and [0099]-[0100] of Varshney); generate a 3-D point cloud using the depth information (fig 18, [0089], [0091], and [0115]-[0117] of Varshney) and apply color to the 3-D point cloud (fig 15(335), [0108], and [0115]-[0116] of Varshney); and render a visualization image using the 3-D point cloud (fig 15(340-350) and [0108] of Varshney).
	Regarding claim 18:  Varshney discloses the non-transitory computer-readable storage medium of claim 17 (as rejected above), wherein the executable instructions that cause the computer to render the visualization image include executable instructions that cause the computer to present the visualization image in a 3-D environment (fig 15 (350), fig 19(C), [0108], and [0117] of Varshney).

Claim Rejections - 35 USC § 103
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Varshney (US-2020/0118342) in view of Pang (US-2017/0244948).
	Regarding claim 4:  Varshney discloses the method of claim 1 (as rejected above).  Varshney does not disclose calculating camera lenses to account for lens distortions.
	Pang discloses calculating camera lenses to account for lens distortions ([0137], and [0151]-[0152] of Pang – lens distortions corrected to minimize distortion artifacts in image).
	Varshney and Pang are analogous art because they are from the same field of endeavor, namely 3D image reconstruction.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to calculate camera lenses to account for lens distortions, as taught by Pang.  The motivation for doing so would have been to provide more accurate 3D rendering.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Varshney according to the relied-upon teachings of Pang to obtain the invention as specified in claim 4.

8.	Claims 7-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Varshney (US-2020/0118342) in view of Ji (US-2021/0118213).
	Regarding claim 7:  Varshney discloses the method of claim 1 (as rejected above).  Varshney does not disclose wherein the plurality of 2-D cameras comprises at least one IR camera and at least one color camera.
	Ji discloses wherein the plurality of 2-D cameras comprises at least one IR camera and at least one color camera ([0015] of Ji).
	Varshney and Ji are analogous art because they are from the same field of endeavor, namely 3D image reconstruction.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the plurality of 2-D cameras comprise at least one IR camera and at least one color camera, as taught by Ji.  The motivation for doing so would have been to provide more comprehensive image scanning, and thus more accurate and complete 3D rendering.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Varshney according to the relied-upon teachings of Ji to obtain the invention as specified in claim 7.
	Regarding claim 8:  Varshney discloses the method of claim 1 (as rejected above).  Varshney does not disclose wherein the captured video data includes a plurality of IR images.
	Ji discloses wherein the captured video data includes a plurality of IR images ([0013]-[0016] of Ji).
	Varshney and Ji are analogous art because they are from the same field of endeavor, namely 3D image reconstruction.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the captured video data include a plurality of IR images, as taught by Ji.  The motivation for doing so would have been to provide more comprehensive image scanning, and thus more accurate and complete 3D rendering.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Varshney according to the relied-upon teachings of Ji to obtain the invention as specified in claim 8.
	Regarding claim 9:  Varshney in view of Ji discloses the method of claim 8 (as rejected above), further comprising inputting the depth information and the at least one color image to a second shader ([0099]-[0101] of Varshney – fragment shader and geometry shader).
	Regarding claim 10:  Varshney in view of Ji discloses the method of claim 9 (as rejected above), further comprising asynchronously applying, by the second shader, color information from the at least one color image to associated points in the 3-D point cloud ([0100]-[0101], and [0116]-[0118] of Varshney – geometry shader applied to color information according to corresponding 3-D point cloud coordinates as received and not synchronously with other operations).
	Regarding claim 14:  Varshney discloses the system of claim 11 (as rejected above).  Varshney does not disclose wherein the plurality of 2-D cameras comprise at least one IR camera and at least one color camera.
	Ji discloses wherein the plurality of 2-D cameras comprise at least one IR camera and at least one color camera ([0015] of Ji).
	Varshney and Ji are analogous art because they are from the same field of endeavor, namely 3D image reconstruction.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the plurality of 2-D cameras comprise at least one IR camera and at least one color camera, as taught by Ji.  The motivation for doing so would have been to provide more comprehensive image scanning, and thus more accurate and complete 3D rendering.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Varshney according to the relied-upon teachings of Ji to obtain the invention as specified in claim 14.
	Regarding claim 15:  Varshney discloses the system of claim 11 (as rejected above).  Varshney does not disclose wherein the captured video data includes a plurality of IR images.
	Ji discloses wherein the captured video data includes a plurality of IR images ([0013]-[0016] of Ji).
	Varshney and Ji are analogous art because they are from the same field of endeavor, namely 3D image reconstruction.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the captured video data include a plurality of IR images, as taught by Ji.  The motivation for doing so would have been to provide more comprehensive image scanning, and thus more accurate and complete 3D rendering.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Varshney according to the relied-upon teachings of Ji to obtain the invention as specified in claim 15.
	Regarding claim 16:  Varshney in view of Ji discloses the system of claim 15 (as rejected above), further comprising a second compute shader to receive the generated 2-D depth buffer and the at least one color image ([0099]-[0101] of Varshney – fragment shader and geometry shader), generate the 3-D point cloud from the 2-D depth buffer ([0098], and [0106]-[0107] of Varshney), and asynchronously apply color from the at least one color image to associated points in the 3-D point cloud ([0100]-[0101], and [0116]-[0118] of Varshney – geometry shader applied to color information according to corresponding 3-D point cloud coordinates as received and not synchronously with other operations).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  George (US-2021/0375044).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616